DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction Response
Applicant’s election of Group I without traverse (claims 1-16, and 19-20) in the reply filed on 04/02/2021 is acknowledged.
Applicant’s election of Species 13 was made without traverse (Figs. 13A-13B) in a follow-up telephone call on 07/07/2022. 
Note:
Claim 12 is non-existent. 
It is respectfully noted claims 3-7 are drawn to non-elected species – species 11 (Figs. 11A-11B), therefore are withdrawn from consideration. 
Specifically, claims 3-7 are directed to Figs. 11A-11B, in which the first part 3.2 comprising an electrically nonconductive material having a good thermal conductivity and the second part 3.3 comprising an electrically conductive material having a good thermal conductivity. This feature is exclusive to Figs. 11A-11B. The elected species 13 (Figs. 13A-13B) is directed to the first part 3.2 comprising an electrically nonconductive material with good thermal conductivity and the second part 3.3 comprising an electrically nonconductive and thermally nonconductive material, and the third part 3.4 that has the same material as the second part 3.3. 
Claims 4-7 are directed to non-elected species 11 (Figs. 11A-11B) because their dependencies from claim 3. 
Therefore, claims 3-7 are withdrawn from consideration. 
Claims 3-7, 17-18, and 21-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
The status of the 08/26/2019 claims, is as follows: claims 1-24 are pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in Application No. 13004796.2 filed on 10/04/2013. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/26/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The abstract of the disclosure is objected to because it should avoid using phases which can be implied, such as, “This disclosure concerns”, “The disclosure defined by this invention”, “This disclosure describes”, “is disclosed”, “are disclosed”, “the invention relates to” etc. Correction is required. See MPEP 608.01 (b).
Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 11:
The phrase “and/or” renders the claim indefinite because it is unclear what limitation such language places on the claimed subject matter. The resulting claim(s) does not clearly set forth the metes and bounds of the patent protection desired. Specifically, it is unclear whether the limitations following the phrase are part of the claimed invention. 
In claim 15:
The limitation "the first part has at least one surface in direct contact with a surface of a component of the plasma torch having an electrical resistivity of at most 0.01 Q*cm." renders the claim indefinite because it is unclear if the first part has the electrical resistivity of at most 0.01 Q*cm or the surface of the component of the plasma torch has the electrical resistivity of at most 0.01 Q*cm. 
For the purpose of substantive examination, it is presumed that the the surface of the component of the plasma torch has the electrical resistivity of at most 0.01 Q*cm. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 10-11, 13-14, 16, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamaguchi (US 6320156)
Regarding claim 1, Yamaguchi discloses a plasma gas conveying part (insulating guide 105, O-ring 193, and O-ring 195) configured to be arranged between an electrode (electrode 103) and a nozzle of a plasma torch (nozzle 107) (col. 11, lines 52-54), the plasma gas conveying part (insulating guide 105, O-ring 193, and O-ring 195) including: 
a first part (insulating guide 105), a second part (O-ring 193), and a third part (O-ring 195) (col. 16, lines 24-30; fig. 3); and 
an inner face (annotated fig. 3) adjacent a cavity (cavity 133 annotated in fig. 3 in which plasma fluid flows) located in the plasma gas conveying part; 
wherein at least a portion of the first part (insulating guide 105) and at least a portion of the second part (O-ring 193) are arranged concentrically to one another (col. 16, lines 24-30) (it is noted O-ring 193 is encircled by the insulating guide 105); 
wherein the first part (insulating guide 105) is arranged between the second part (O-ring 193) and the third part (O-ring 195) (fig. 3); 
wherein the third part (O-ring 195) has the same thermal and electrical properties as the second part (O-ring 193) (col. 24, 16 lines 24-26, 24-35 respectively) (it is noted O-ring 193 and 195 are made of rubber which are electrically non-conductive and thermally non-conductive); 
wherein at least a portion of the first part (insulating guide 105) and at least a portion of the third part (O-ring 195) are arranged concentrically to one another (it is noted O-ring 195 encircles the insulating guide 105; fig. 3); and 
wherein at least a portion of the second part (O-ring 193) and at least a portion of the third part (O-ring 195) are arranged concentrically to one another (it is noted that O-ring 195 encircles the insulating guide 105 which encircles O-ring 193. The center of O-ring 193, 195, and the insulating guide 105 is indicated by a dashed line in annotated fig. 3) .  
[AltContent: textbox (cavity)][AltContent: arrow][AltContent: arrow][AltContent: textbox (center)][AltContent: connector][AltContent: textbox (Inner face)][AltContent: arrow]
    PNG
    media_image1.png
    658
    417
    media_image1.png
    Greyscale

Regarding claim 2, Yamaguchi discloses the plasma gas conveying part (insulating guide 105, O-ring 193, and O-ring 195), characterized in that the first part (insulating guide 105) has at least one surface being aligned with an immediately adjacent surface of the second part (O-ring 193) (annotated fig. 3).

[AltContent: textbox (Surface of 105 that is aligned with a surface of 193)][AltContent: arrow]
    PNG
    media_image1.png
    658
    417
    media_image1.png
    Greyscale


Regarding claim 10, Yamaguchi discloses the first part (insulating guide 105) and the second part (O-ring 193) are connected together in a force-fitting manner (col. 24, lines 24-28). 

Regarding claim 11, Yamaguchi discloses the plasma gas conveying part, further comprising at least one opening (grooves 133) (col. 11, lines 54-57). 

Regarding claim 13, Yamaguchi discloses the plasma torch (plasma torch 101) additionally includes a nozzle cap (retainer cap 113) (col. 9, lines 60-63; fig. 3)

Regarding claim 14, Yamaguchi discloses the plasma gas conveying part (insulating guide 105) is in direct contact with the electrode (electrode 103) (col. 11, lines 51-55; fig. 3). 

Regarding claim 16, Yamaguchi discloses the plasma gas conveying part (insulating guide 105) has at least one surface which is in direct contact with a cooling medium (plasma gas passage 135) during operation (col. 11, lines 61-63; fig. 1).

Regarding claim 19, Yamaguchi discloses the plasma gas conveying part (insulating guide 105, O-ring 193, and O-ring 195), further comprising: 
an outer contact face (annotated fig. 3) in touching contact with an inner contact face of the nozzle (nozzle 107); and 
the inner contact face of the plasma gas conveying part (annotated fig. 3) is in touching contact with an outer contact face of the electrode (electrode 103).  
[AltContent: arrow][AltContent: textbox (Inner contact face)][AltContent: textbox (Outer contact face)][AltContent: arrow]
    PNG
    media_image1.png
    658
    417
    media_image1.png
    Greyscale

Regarding claim 20, Yamaguchi discloses the plasma gas conveying part (insulating guide 105, O-ring 193, and O-ring 195), wherein: 
the outer face (annotated fig. 3) of the plasma gas conveying part (insulating guide 105) comprises a cylindrical surface; and  Docket No. BOEHP0144WOUSA 
the inner face (annotated fig. 3) of the plasma gas conveying part (insulating guide 105) comprises a cylindrical surface.

[AltContent: arrow][AltContent: textbox (outer face)][AltContent: arrow][AltContent: textbox (Inner face)]
    PNG
    media_image1.png
    658
    417
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (US 6320156)
Regarding claim 15, Yamaguchi discloses substantially all of the claimed features as set forth above. Yamaguchi discloses the first part (insulating guide 105) has at least one surface in direct contact with a surface of a component of the plasma torch (electrode 103) having a low electrical resistivity (col. 2, lines 39-40) (it is noted electrode 103 is electrically conductive).
Yamaguchi does not disclose the surface of the component of the plasma torch has the electrical resistivity of at most 0.01 Q*cm.   
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize the electrical resistivity of the surface of the component of the plasma torch is merely a design choice to fit desired application as long as it is electrically conductive. 

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (US 6320156) in view of Molz (US 20140326703)
Regarding claim 8, Yamaguchi discloses substantially all of the claimed features as set forth above. Yamaguchi discloses: 
the first part (insulating guide 105) comprises an electrically nonconductive material (col. 11, lines 51-54); and 
the second part (O-ring 193) comprises an electrically nonconductive and thermally nonconductive material (rubber is known to be electrically nonconductive and thermally nonconductive) (col. 16, lines 25).  
Yamaguchi does not disclose the first part has a thermal conductivity of at least 40 W/(m*K). 
However, Molz discloses a first part (insulator 9) has a thermal conductivity of at least 40 W/(m*K) (para. 0028) (“Insulators 9 can be formed by boron nitride”, according to attached non-patent literature to Wikipedia page, thermal conductivity of boron nitride is 751 W/m*K, see footnote 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first part to be made of boron nitride that is electrically nonconductive and has thermal conductivity of at least 40 W/(m*K). Such modification incorporate known material i.e. boron nitride to be utilized as insulation material for the electrode. 

    PNG
    media_image2.png
    535
    402
    media_image2.png
    Greyscale


Regarding claim 9, Yamaguchi discloses the second part (O-ring 193) has a thermal conductivity of at most 1 W/(m*K) (it is noted O-ring 193 is made of rubber. It is well-known that plastic has poor thermal conductivity, as evidenced in non-patent literature to The Engineering ToolBox, see footnote 2).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 8-11, 13-16, and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of prior patent No. 10,485,086
Present Application 16/550,845
Patent 10,485,086
1. A plasma gas conveying part configured to be arranged between an electrode and a nozzle of a plasma torch, the plasma gas conveying part including: a first part, a second part, and a third part; and an inner face adjacent a cavity located in the plasma gas conveying part; wherein at least a portion of the first part and at least a portion of the second part are arranged concentrically to one another; wherein the first part is arranged between the second part and the third part; wherein the third part has the same thermal and electrical properties as the second part; wherein at least a portion of the first part and at least a portion of the third part are arranged concentrically to one another; and wherein at least a portion of the second part and at least a portion of the third part are arranged concentrically to one another.  

2. The plasma gas conveying part as claimed in claim 1, characterized in that the first part has at least one surface being aligned with or projecting beyond an immediately adjacent surface of the second part.

8. The plasma gas conveying part of claim 1, wherein: the first part comprises an electrically nonconductive material having a thermal conductivity of at least 40 W/(m*K); and the second part comprises an electrically nonconductive and thermally nonconductive material. 
 
9. The plasma gas conveying part as claimed in claim 8, characterized in that the second part has a thermal conductivity of at most 1 W/(m*K).  

10. The plasma gas conveying part as claimed in claim 1, characterized in that the first part and the second part are connected together in one or a combination of two or more of a form-fitting, a force-fitting or cohesive manner, by adhesive bonding or by a thermal method.  

11. The plasma gas conveying part as claimed in claim 1, further comprising at least one opening and/or at least one cutout and/or at least one groove.  

13. The plasma gas conveying part as claimed in claim 1, wherein the plasma torch additionally includes a nozzle cap, a nozzle protective cap, and a nozzle protective cap holder.

14. The plasma gas conveying part as claimed in claim 13, wherein the plasma gas conveying part is in direct contact with at least one of the electrode, the nozzle, the nozzle cap, the nozzle protective cap, or the nozzle protective cap holder.  

15. The plasma gas conveying part as claimed in claim 1, characterized in that the first part has at least one surface in direct contact with a surface of a component of the plasma torch having an electrical resistivity of at most 0.01 Q*cm.  

16. The plasma gas conveying part as claimed in claim 1, characterized in that the plasma gas conveying part has at least one surface which is in direct contact with a cooling medium during operation.

19. The plasma gas conveying part of claim 1, further comprising: an outer contact face in touching contact with an inner contact face of the nozzle; and the inner contact face of the plasma gas conveying part is in touching contact with an outer contact face of the electrode.  

20. The plasma gas conveying part of claim 19, wherein: the outer face of the plasma gas conveying part comprises a cylindrical surface; and  Docket No. BOEHP0144WOUSAthe inner face of the plasma gas conveying part comprises a cylindrical surface.



1. A plasma torch including: an electrode a nozzle; and a plasma gas conveying part arranged between the electrode and the nozzle, the plasma gas conveying part comprising: a first part and a second part; and an inner face adjacent a cavity located in the plasma gas conveying part; wherein at least a portion of the first part and at least a portion of the second part are arranged concentrically to one another; wherein the plasma gas conveying part additionally includes a third part; wherein the first part is arranged between the second part and the third part; wherein the third part has the same thermal and electrical properties as the second part; wherein at least a portion of the first part and at least a portion of the third part are arranged concentrically to one another; and wherein at least a portion of the second part and at least a portion of the third part are arranged concentrically to one another.
2. The plasma torch as claimed in claim 1, characterized in that the first part has at least one surface being aligned with or projecting beyond an immediately adjacent surface of the second part.
3. The plasma torch of claim 1, wherein: the first part comprises an electrically nonconductive material having a thermal conductivity of at least 40 W/(m*K); and the second part comprises an electrically conductive material having a thermal conductivity of at least 40 W/(m*K).
4. The plasma torch as claimed in claim 3, characterized in that the first part has a thermal conductivity of at least 60 W/(m*K).
5. The plasma torch as claimed in claim 3, characterized in that the first part has an electrical resistivity of at least 10.sup.6 Ω*cm.
6. The plasma torch as claimed in claim 3, characterized in that the first part is a ceramic or plastics material.
7. The plasma torch of claim 3, wherein the electrical conductivity of the first part has an electrical resistivity of 0.1 Ω*cm or less.
8. The plasma torch of claim 1, wherein: the first part comprises an electrically nonconductive material having a thermal conductivity of at least 40 W/(m*K); and the second part comprises an electrically nonconductive and thermally nonconductive material.
9. The plasma torch as claimed in claim 8, characterized in that the second part has a thermal conductivity of at most 1 W/(m*K).
10. The plasma torch as claimed in claim 1, characterized in that the first part and the second part are connected together in one or a combination of two or more of a form-fitting, a force-fitting or cohesive manner, by adhesive bonding or by a thermal method.
11. The plasma torch as claimed in claim 1, characterized in that the plasma gas conveying part has at least one opening and/or at least one cutout and/or at least one groove.
12. The plasma torch as claimed in claim 1, further comprising a nozzle cap, a nozzle protective cap, and a nozzle protective cap holder.
13. The plasma torch as claimed in claim 12, characterized in that the plasma gas conveying part is in direct contact with at least one of the electrode, the nozzle, the nozzle cap, the nozzle protective cap, or the nozzle protective cap holder.
14. The plasma torch as claimed in claim 1, characterized in that the first part has at least one surface in direct contact with a surface of a component of the plasma torch having an electrical resistivity of at most 0.01 Ω*cm.
15. The plasma torch as claimed in claim 1, characterized in that the plasma gas conveying part has at least one surface which is in direct contact with a cooling medium during operation.
16. A method for machining a workpiece with a thermal plasma or for plasma cutting or for plasma welding, characterized in that the plasma torch as claimed in claim 1 is used in the machining.
17. The method as claimed in claim 16, characterized in that a laser beam of a laser is coupled into the plasma torch in addition to a plasma jet.
18. The plasma torch of claim 1, wherein: the plasma gas conveying part additional includes an outer contact face in touching contact with an inner contact face of the nozzle; and the inner contact face of the plasma gas conveying part is in touching contact with an outer contact face of the electrode.
19. The plasma torch of claim 18, wherein: the outer face of the plasma gas conveying part comprises a cylindrical surface; and the inner face of the plasma gas conveying part comprises a cylindrical surface.
20. A plasma torch including: a nozzle; a nozzle protective cap; a primary plasma gas conveying part; a secondary plasma gas conveying part separate from the primary plasma gas conveying part and arranged between the nozzle and the nozzle protective cap, the secondary plasma gas conveying part comprising: a first part and a second part; and an inner face adjacent a cavity located in the secondary plasma gas conveying part; wherein at least a portion of the first part and at least a portion of the second part are arranged concentrically to one another; wherein the plasma gas conveying part additionally includes a third part; wherein the first part is arranged between the second part and the third part; wherein the third part has the same thermal and electrical properties as the second part; wherein at least a portion of the first part and at least a portion of the third part are arranged concentrically to one another; and wherein at least a portion of the second part and at least a portion of the third part are arranged concentrically to one another.
21. The plasma torch of claim 20, further comprising: a nozzle cap positioned between the nozzle and the nozzle protective cap, wherein the secondary plasma gas conveying part is arranged between the nozzle cap and the nozzle protective cap.
22. The plasma torch of claim 20, wherein: the first part comprises an electrically nonconductive material having a thermal conductivity of at least 40 W/(m*K); and the second part comprises an electrically conductive material having a thermal conductivity of at least 40 W/(m*K).
23. The plasma torch of claim 20, wherein: the first part comprises an electrically nonconductive material having a thermal conductivity of at least 40 W/(m*K); and the second part comprises an electrically nonconductive and thermally nonconductive material.



Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present applicant and that of prior patent 10,485,086 are substantially the same and the claimed subject matter of the present application would have been obvious to one of ordinary skill in the art based on the claimed subject matter of the prior patent 10,485,086. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONITA KHLOK whose telephone number is (571)270-7313.  The examiner can normally be reached on M-F: 9:00am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BONITA KHLOK/Examiner, Art Unit 3761                                                                                                                                                                                                        
 /TU B HOANG/ Supervisory Patent Examiner, Art Unit 3761                                                                                                                                                                                                       




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Wikipedia page (https://en.wikipedia.org/wiki/Boron_nitride#Thermal_conductivity)  discloses thermal conductivity of boron nitride is 751 W/m*K.
        2 Non-patent literature to The Engineering ToolBox, “Plastics – Thermal Conductivity Coefficients” (https://www.engineeringtoolbox.com/thermal-conductivity-plastics-d_1786.html) discloses the thermal conductivity of plastics being less than 1 W/(m*K)